Filed 3/30/21 P. v. Brinkley CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C091959

                    Plaintiff and Respondent,                                        (Super. Ct. Nos. 64788,
                                                                                             65039)
           v.

    FREDERICK BRINKLEY,

                    Defendant and Appellant.



         In 1984, defendant Frederick Brinkley was convicted of numerous crimes he
committed in 1982, when he was 19 years old, including three counts of kidnapping for
which he was sentenced to life in prison. Decades later, the Legislature created a
mechanism for early parole review for youthful offenders in Penal Code section 3051. 1
The Supreme Court determined in People v. Franklin (2016) 63 Cal.4th 261 (Franklin)
that defendants who will become eligible for such a parole hearing are entitled to create a
record of evidence pertaining to youthful characteristics.



1        Undesignated statutory references are to the Penal Code.
                                                             1
       On January 21, 2020, defendant filed a motion with the trial court seeking a
Franklin proceeding to gather evidence relevant to his eventual youth offender parole
hearing. The trial court denied the motion in a written order based on In re Cook (2019)
7 Cal.5th 439, finding a Franklin proceeding would be unlikely to produce fruitful
evidence.
       Defendant appeals the trial court’s denial of his motion and seeks limited remand
for a Franklin proceeding in order to establish youth related mitigation factors for a
future youth offender parole hearing under section 3051. The People concede defendant
is entitled to a Franklin proceeding and agree a limited remand is warranted.
       Having reviewed the record and relevant law, we accept the People’s concession.
We will reverse the order denying defendant a Franklin proceeding and remand the
matter for the limited purpose of allowing defendant the opportunity to establish youth
related mitigation factors for a future youth offender parole hearing under section 3051.
                                      DISPOSITION
       The order denying defendant’s request for a Franklin proceeding is reversed. The
matter is remanded for the limited purpose of giving defendant the opportunity to
establish youth related mitigation factors for a future youth offender parole hearing under
section 3051.


                                                     /s/
                                                 BLEASE, Acting P. J.


We concur:


    /s/
ROBIE, J.


    /s/
KRAUSE, J.

                                             2